COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-07-275-CR
 
CHARLES
WAYNE MCDEVITT                                                APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
                 FROM COUNTY
COURT AT LAW OF WISE COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered the AAppellant=s  Motion For Voluntary Dismissal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See Tex. R. App. P.
42.2(a), 43.2(f).                                                                                                                PER
CURIAM
 
PANEL
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
December 20, 2007    




[1]See Tex. R. App. P. 47.4.